                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8                          UNITED STATES DISTRICT COURT
                     9                        CENTRAL DISTRICT OF CALIFORNIA
                   10                                    EASTERN DIVISION
                   11       JAMES LINEBERGER,                            Case No. 5:18-cv-01073-PSG-PLA
                   12                  Plaintiff,
                   13            vs.
                                                                         ORDER RE STIPULATED
                   14       NAVIENT SOLUTIONS, LLC f/k/a                 PROTECTIVE ORDER
                   15       NAVIENT SOLUTIONS, INC,

                   16                  Defendant.
                                                                         Complaint Filed:              5/18/18
                   17                                                    Motion Cut-Off:               Not Set
                                                                         Discovery Cut-Off:            Not Set
                   18
                   19
                                 Having considered the papers, and finding that good cause exists, the Parties’
                   20
                            Stipulated Protective Order is GRANTED as modified.
                   21
                            IT IS SO ORDERED.
                   22
                   23
                            DATED: January 24, 2019                __________________________________
                   24                                                       PAUL L. ABRAMS
                                                                  UNITED STATES MAGISTRATE JUDGE
                   25
                   26
                   27
                   28                                                1
                                             [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
HINSHAW & CULBERTSON LLP                                                             Case No. 5:18-cv-01073-PSG-PLA
     11601 Wilshire Blvd.
          Suite 800                                                                                  302886955v1 1010729
    Los Angeles, CA 90025
        310-909-8000
